
	
		I
		111th CONGRESS
		2d Session
		H. R. 4781
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Mr. Tiahrt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  maximum corporate rate of tax to 22 percent.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping American Businesses
			 Competitive Act of 2010.
		2.Reduction in
			 corporate marginal income tax rates
			(a)General
			 RuleParagraph (1) of section 11(b) of the Internal Revenue Code
			 of 1986 is amended—
				(1)by inserting
			 and at the end of subparagraph (A),
				(2)by striking
			 25 percent in subparagraph (B) and inserting 22
			 percent,
				(3)by striking
			 but does not exceed $75,000, in subparagraph (B) and inserting a
			 period,
				(4)by striking
			 subparagraphs (C) and (D), and
				(5)by striking the
			 last 2 sentences.
				(b)Personal Service
			 CorporationsParagraph (2) of section 11(b) of such Code is
			 amended by striking 35 percent and inserting 22
			 percent.
			(c)Conforming
			 AmendmentsParagraphs (1) and (2) of section 1445(e) of such Code
			 are each amended by striking 35 percent and inserting 22
			 percent.
			(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009, except that the amendments made by
			 subsection (c) shall take effect on the date of the enactment of this
			 Act.
			
